SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q. – QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-8952 SB PARTNERS (Exact name of registrant as specified in its charter) New York 13-6294787 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1251 Avenue of the Americas, N.Y., N.Y. 10020 (Address of principal executive offices) (Zip Code) (212) 408-5000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. [ ] large accelerated filer[ ] accelerated filer[x] non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). [ ] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ ] Yes[ ] No Not Applicable APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Not Applicable SB PARTNERS INDEX Part I Financial Information Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 (audited) 1 Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2007 and 2006 2 Consolidated Statements of Changes in Partners' Capital (unaudited) for the six months ended June 30, 2007 3 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 5 – 6 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 – 10 Quantitative and Qualitative Disclosures about Market Risk 11 Controls and Procedures 11 Part II Other Information 11 Signatures 12 Exhibit 31 13 – 14 Exhibit 32 15 1 ITEM 1. FINANCIAL STATEMENTS SB PARTNERS (A New York Limited Partnership) CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 (Unaudited) (audited) Assets: Investments - Real estate, at cost Land $ 4,065,000 $ 4,065,000 Buildings, furnishings and improvements 37,274,885 37,090,344 Less - accumulated depreciation (1,514,737 ) (1,012,808 ) 39,825,148 40,142,536 Real estate held for sale - 12,527,027 Investment in Sentinel Omaha, LLC 5,000,000 - 44,825,148 52,669,563 Other Assets - Cash and cash equivalents 2,139,771 999,342 Marketable securities 10,118,166 12,999,198 Other 89,333 210,430 Other assets in discontinued operations 13,902 134,728 Total assets $ 57,186,320 $ 67,013,261 Liabilities: Mortgage note payable $ 17,014,900 $ 17,084,552 Accounts payable and accrued expenses 133,762 237,500 Tenant security deposits 97,038 92,221 Deferred revenue - 23,314 Other liabilities in discontinued operations, including $-0- and $9,477,741 of mortgage notes payable, respectively 22,834 9,638,501 Total liabilities 17,268,534 27,076,088 Partners' Capital: Units of partnership interest without par value; Limited partner - 7,753 units 39,931,072 39,950,457 General partner - 1 unit (13,286 ) (13,284 ) Total partners' capital 39,917,786 39,937,173 Total liabilities and partners' capital $ 57,186,320 $ 67,013,261 See notes to consolidated financial statements. 2 SB PARTNERS (A New York Limited Partnership) CONSOLIDATEDSTATEMENTS OF OPERATIONS (Unaudited) SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months For The Six Months Ended June 30 Ended June 30 2007 2006 2007 2006 Revenues: Base rental income $ 747,092 $ 434,770 $ 1,446,842 $ 866,762 Other rental income 298,207 184,228 489,052 368,456 Interest on short-term investments 187,998 121,649 368,684 188,255 Total revenues 1,233,297 740,647 2,304,578 1,423,473 Expenses: Real estate operating expenses 238,893 122,259 407,538 248,166 Interest on mortgage notes payable 248,295 145,000 497,438 338,333 Depreciation and amortization 267,764 117,149 512,183 234,298 Real estate taxes 158,039 147,736 309,693 298,780 Management fees 153,293 172,840 328,885 353,606 Other 10,809 7,318 19,975 12,868 Total expenses 1,077,093 712,302 2,075,712 1,486,051 Income (loss) fromoperations 156,204 28,345 228,866 (62,578 ) Equity in net loss of joint venture - (1,043 ) - (5,815 ) Income (loss) from continuing operations 156,204 27,302 228,866 (68,393 ) (Loss) income from discontinued operations (105,376 ) 163,841 (52,946 ) 308,392 Net gain on sale of investment in real estate property 2,518,418 11,770,108 2,518,418 11,770,108 Net income 2,569,246 11,961,251 2,694,338 12,010,107 Income allocated to general partner 331 1,543 348 1,549 Income allocated to limited partners $ 2,568,915 $ 11,959,708 $ 2,693,990 $ 12,008,558 Earnings (loss) per unit of limited partnership interest (basic and diluted) Continuing operations $ 20.15 $ 3.52 $ 29.52 $ (8.82 ) Discontinued Operations (including gain on sale) $ 311.24 $ 1,539.27 $ 318.00 $ 1,557.91 Netincome $ 331.39 $ 1,542.79 $ 347.52 $ 1,549.09 Weighted Average Number of Units of Limited Partnership Interest Outstanding 7,753 7,753 7,753 7,753 See notes to consolidated financial statements 3 SB PARTNERS (A New York Limited Partnership) CONSOLIDATED STATEMENTS OF CHANGES IN PARTNERS' CAPITAL For the six months ended June 30, 2007 (Unaudited) Limited Partners: Units of Partnership Interest Cumulative Accumulated Number Amount Cash Distributions Earnings Total Balance, January 1, 2007 7,753 $ 119,968,973 $ (108,155,436 ) $ 28,136,920 $ 39,950,457 Cash distributions - - (2,713,375 ) - (2,713,375 ) Net income - - - 2,693,990 2,693,990 Balance, June 30, 2007 7,753 $ 119,968,973 $ (110,868,811 ) $ 30,830,910 $ 39,931,072 General Partner: Units of Partnership Interest Cumulative Accumulated Number Amount Cash Distributions Earnings Total Balance, January 1, 2007 1 $ 10,000 $ (25,904 ) $ 2,620 $ (13,284 ) Cash distributions - - (350 ) - (350 ) Net income - - - 348 348 Balance, June 30, 2007 1 $ 10,000 $ (26,254 ) $ 2,968 $ (13,286 ) See notes to consolidated financial statements. 4 SB PARTNERS (A New York Limited Partnership) CONSOLIDATEDSTATEMENTS OF CASH FLOWS(Unaudited) For the Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 2,694,338 $ 12,010,107 Adjustments to reconcile net income to net cash provided by operating activities: Net gain on sale of investment in real estate property (2,518,418 ) (11,770,108 ) Depreciation and amortization 546,241 458,137 Equity in net loss of joint venture - 5,815 Accrued interest on marketable securities (118,436 ) - Net decrease in operating assets 173,499 84,226 Net decrease in operating liabilities (260,161 ) (160,511 ) Net cash provided by operating activities 517,063 627,666 Cash Flows From Investing Activities: Net Proceeds from sale of investment in real estate property 15,085,446 14,992,289 Investment in Sentinel Omaha, LLC (5,000,000 ) - Distributions received from joint venture - 240,000 Decrease in cash held in escrow 24,112 154,722 Purchase of marketable securities (9,999,730 ) - Proceeds from sale of marketable securities 12,999,198 - Capital additions to real estate owned (224,542 ) (236,051 ) Net cash provided by investing activities 12,884,484 15,150,960 Cash Flows From Financing Activities: Retirement of mortgage note payable (9,427,012 ) (3,383,118 ) Principal payments on mortgage notes payable (120,381 ) (92,842 ) Repayments of borrowings under revolving credit facility - (2,000,000 ) Distributions paid to partners (2,713,725 ) (2,713,725 ) Net cash used in financing activities (12,261,118 ) (8,189,685 ) Net increase in cash and cash equivalents 1,140,429 7,588,941 Cash and cash equivalents at beginning of period 999,342 7,081,976 Cash and cash equivalents at end of period $ 2,139,771 $ 14,670,917 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 804,839 $ 886,644 See notes to consolidated financial statements. 5 SB PARTNERS Notes to Consolidated Financial Statements (Unaudited) (1) ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES SB Partners, a New York limited partnership, and its subsidiaries (collectively, the "Partnership"), have been engaged since April 1971 in acquiring, operating, and holding for investment a varying portfolio of real estate interests.SB Partners Real Estate Corporation (the "General Partner") serves as the general partner of the Partnership. The consolidated financial statements included herein are unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to a fair presentation of the financial position, results of operations and cash flows for the interim periods.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Partnership’s latest annual report on Form 10-K. The results of operations for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results to be expected for a full year. Certain prior year amounts have been reclassified to conform to the current year presentation.For a discussion of the significant accounting and financial reporting policies of the Partnership, refer to the Annual Report on Form 10–K for the year ended December 31, 2006. (2) INVESTMENTS IN REAL ESTATE As of June 30, 2007, the Partnership owns an industrial flex property in Maple Grove, Minnesota and warehouse distribution centers in Lino Lakes, Minnesota and Naperville, Illinois.The following is the cost basis and accumulated depreciation of the real estate investments owned by the Partnership at June 30, 2007 and December 31, 2006: No. of Year of Real Estate at Cost Type Prop. Acquisition Description 6/30/2007 12/31/2006 Industrial flex property 1 2002 60,345 sf $ 4,973,175 $ 4,901,089 Warehouse distribution property 2 2005-06 596,605 sf 36,366,710 36,254,255 Total cost 41,339,885 41,155,344 Less: Accumulated depreciation (1,514,737 ) (1,012,808 ) 39,825,148 40,142,536 Real estate held for sale (a) 1999 192 Apts - 12,527,027 Total investments in real estate $ 39,825,148 $ 52,669,563 (a) December 31, 2006 real estate held for sale consists solely of Le Coeur De Monde. See note 3. (3) REAL ESTATE TRANSACTIONS On April 24, 2007, the Registrant sold Le Coeur du Monde Apartments for $16,000,000 in an all cash transaction.The carrying value of the property at the time of the sale was $12,567,028 which resulted in a net gain for financial reporting purchases of $2,518,418 after closing costs of $914,554, which includes a market rate brokerage commission of $320,000 paid to an affiliate of the General Partner.The historical cost of the property at the time of the sale was $14,871,244.The net proceeds from the sale were used, in part, to retire the mortgage note of $9,427,012 that had been secured by the property. On June 22, 2007, the Registrant made an initial investment in the amount of $5,000,000 in Sentinel Omaha LLC (“Omaha”), an affiliate of the Registrant’s general partner.An additional $2,500,000 was invested in Omaha subsequently on July 27, 2007.The Registrant’s anticipated investment in Omaha will be $37,500,000, representing a thirty percent ownership interest.For additional information please refer to the 8-K filed on June 27, 2007. 6 (4) MORTGAGE NOTES PAYABLE Mortgage notes payable consist of the following non-recourse first liens: Annual Net Carrying Amount Interest Installment Amount Due June 30, December 31, Property Rate Maturity Date Payments at Maturity 2007 2006 Lino Lakes 5.800 % October, 2015 $ 580,000 (a) $ 10,000,000 $ 10,000,000 $ 10,000,000 Ambassador Drive 5.880 % October, 2010 554,178 (b) 6,508,785 7,014,900 7,084,552 17,014,900 17,084,552 Mortgage notes payable in discontinued operations: Le Coeur Du Monde (c) 7.805 % October, 2009 890,447 N/A - 9,477,741 $ 17,014,900 $ 26,562,293 (a)Annual installment payments include interest only. (b)Annual installment payments include principal and interest. (c)See note 3 (5) DISTRIBUTIONS On March 1, 2007, the Partnership made a cash distribution of $350 per unit to Unitholders of record as of December 31, 2006, which totaled $2,713,725 based on 7,754 units outstanding. 7 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 General The consolidated financial statements for the three and six months ended June 30, 2007, reflect the operations ofone residential garden apartment property, Le Coeur du Monde which was sold on April 24, 2007, an industrial flex property and two warehouse distribution centers.The consolidated financial statements for the three and six months ended June 30, 2006 reflect the same composition as 2007, with the inclusion of Holiday Park Apartments and Halton Place Apartments which were sold on May 2, 2006 and December 20, 2006,respectively, and except for 175 Ambassador Drive, a warehouse distribution property purchased on November 28, 2006. Results of Operations Total revenues from continuing operations for the three months ended June 30, 2007 increased $493,000 to approximately $1,234,000 from approximately $741,000.Income from continuing operations increased $129,000 to approximately $156,000 for the three months ended June 30, 2007, as compared to approximately $27,000 for the three months ended June 30,2006.Income from discontinued operations including gain on sale of investment in real estate property for the three months ended June 30, 2007, decreased by $9,521,000 to approximately $2,413,000 from an approximate income of $11,934,000 for the same period in 2006.Total expenses from continuing operations for the three months ended June 30, 2007, increased approximately $365,000 to approximately $1,077,000 from $712,000 for the three months ended June 30, 2007. Total revenues from continuing operations for the six months ended June 30, 2007,increased approximately $882,000 to approximately $2,305,000 from approximately $1,423,000 for the six months ended June 30, 2006. Income from continuing operations increased approximately $297,000 to $229,000 for the six months ended June 30, 2007, from a loss of approximately $68,000 for the six months ended June 30, 2006.Income from discontinued operations including gain on sale of investment in real estate property for the six months ended June 30, 2007, decreased approximately $9,613,000 to approximately $2,466,000 from $12,079,000 for the six months ended June 30, 2006. The changes in revenues, expenses and net income and loss are primarily the result of the changes from 2006 to 2007 in the composition of the portfolio.For additional analysis, please refer to the discussions of the individual properties below. This report on Form 10-Q includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections. By their nature, all forward looking statements involve risks and uncertainties as further described in the Registrant’s latest annual report on Form 10-K.Actual results may differ materially from those contemplated by the forward looking statements. CRITICAL ACCOUNTING POLICIES The Registrant’s critical accounting policies are described in its Annual Report on Form 10-K for the year ended December 31, 2006. There were no significant changes to such policies in 2007. There are no accounting pronouncements or interpretations that have been issued, but not yet adopted, that the Partnership believes will have a material impact on its consolidated financial statements. 8 Liquidity and Capital Resources As of June 30, 2007, the Registrant had cash and cash equivalents of approximately $2,140,000 in addition to approximately $10,118,000 of marketable securities. These balances are approximately $1,766,000 lower than the cash, cash equivalents, marketable securities and deposits held in escrow on December 31, 2006.The sale of Le Coeur du Monde Apartments provided approximately $5,658,000 after closing costs and the retirement of the related mortgage note of $9,427,000.The other source of cash was operating activities which provided approximately $636,000 of cash during the six months ended June 30, 2007, of which approximately $60,000 was used in discontinued operations. The Registrant invested $5,000,000 in Sentinel Omaha, LLC andpaid distributions of approximately $2,714,000 to unit holders of record as of December 31, 2006.Other uses of cash during the period included capital additions to real estate properties in continuing operations and real estate held for sale totaling approximately $185,000and $40,000 respectively, and principal payments of approximately $70,000 and $51,000 made on mortgage notes payable in continuing operations and discontinued operations, respectively. Total outstanding debt at June 30, 2007, consisted of approximately $17,015,000 of long-term non-recourse first mortgage notes, secured by real estate owned by the Registrant (see Note 4 to the Consolidated Financial Statements).The Registrant has no other debt except normal trade accounts payable and accrued interest on mortgage notes payable. Inflation and changing prices during the current period did not significantly affect the markets in which the Registrant conducts its business, or the Registrant's business overall. In March 2007, the Registrant made a distribution of $350 per unit to Unit holders of record as of December 31, 2006.However, there is no requirement to make such distributions, nor can there be any assurance that future operations will generate cash available for distributions. The Registrant's properties are expected to generate sufficient cash flow to cover operating, financing, capital improvement costs, and other working capital requirements of the Registrant for the foreseeable future. Holiday Park Apartments (Holiday, Florida) On May 2, 2006, the Registrant sold Holiday Park Apartments in Holiday, Florida, in addition to the adjacent 13.9 acres of undeveloped land, for $15,500,000 in an all cash transaction. The net proceeds from the sale were used, in part, to retire the mortgage note of approximately $3,383,000 that had been secured by the property.The sale of Holiday Park Apartments resulted in a net gain for financial reporting purposes of approximately $11,800,000.(Please refer to the 8-K filed May 12, 2006, in connection with this transaction.)The gain for tax purposes will be computed using the tax basis of the asset sold, and will be different from the gain reported on the consolidated financial statements. There was no revenue or expenses incurred for the three months ended June 30, 2007, as a result of the sale on May 2, 2006.Total revenues for the three months ended June 30, 2006 was approximately $161,000. Net loss before sale, which includes deductions for mortgage interest expense, for the three months ended June 30, 2006, was approximately $113,000. There was no revenue or expenses incurred for the six months ended June 30, 2007, as a result of the sale on May 2, 2006. Total revenues for the six months ended June 30, 2006 was $593,000.Net income before gain on sale, which includes deductions for depreciation and mortgage interest expense, for the six months ended June30, 2006 was $18,000. Halton Place Apartments (Greenville, South Carolina) On December 20, 2006, the Registrant sold Halton Place Apartments in Greenville, South Carolina, for $12,830,000 in an all cash transaction.The sale of Halton Place Apartments resulted in a net gain for financial reporting purposes of approximately $606,000.(Please refer to the 8-K filed January 3, 2007, as amended on January 30, 2007, in connection with this transaction.)The gain for tax purposes will be computed using the tax basis of the asset sold, and will be different from the gain reported on the consolidated financial statements. There was no revenue or expenses for the three months ended June 30, 2007,as a result of the sale on December 20, 2006.Total revenues for the three months ended June 30, 2006 were approximately $432,000.Net income for the three months, which includes deductions for depreciation and interest expense, was approximately $197,000. There was no revenue or expenses for the six months ended June 30, 2007,as a result of the sale on December 20, 2006. Total revenues for the six months ended June 30, 2006, was $843,000.Net income for the six months, which includes deductions for depreciation and interest expense, was $232,000. 9 Le Coeur du Monde Apartments (St. Louis, Missouri) On April 24, 2007, the Registrant sold Le Coeur du Monde Apartments for $16,000,000 in an all cash transaction. The net proceeds from the sale were used, in part, to retire the mortgage note of approximately $9,427,000 that had been secured by the property.The sale of Le Coeur du Monde Apartments resulted in a net gain for financial reporting purposes of approximately $2,518,000.(Please refer to the 8-K filed May 8, 2007, in connection with this transaction.)The gain for tax purposes will be computed using the tax basis of the asset sold, and will be different from the gain reported on the consolidated financial statements. Total revenues for the three months ended June 30, 2007, decreased $380,000 to approximately $108,000 from $488,000 for the three months ended June 30, 2006.The loss before gain, which includes a deduction for mortgage interest expense, increased approximately $187,000 to $108,000 for the three months ended June 30, 2007, as compared to income of $79,000 for the three months ended June 30, 2006. Total revenues for the six months ended June 30, 2007, decreased $380,000 to approximately $584,000 from $964,000 for the six months ended June 30, 2006.The loss before gain, which includes deductions for mortgage interest expense, increased approximately $115,000 to $55,000 for the six months ended June 30, 2007, as compared to income of $60,000 for the six months ended June 30, 2006. Due to the sale of the property by the Registrant, the reporting period for Le Coeur du Monde Apartments ended on April 24, 2007. The changes in revenue and income are due substantially to the shortened reporting period.In addition, as Le Coeur du Monde Apartments was a real estate asset held for sale as of April 1, 2006, no depreciation was charged to expense in the current period, which decreased depreciation expense $0 and $98,000, from the three and six month periods of the prior year, respectfully. Eagle Lake Business Center IV (Maple Grove, Minnesota) Total revenues for the three months ended June 30, 2007, decreased approximately $2,000 to $221,000 from $223,000 for the three months ended June 30, 2006.Net income, which includes deductions for depreciation, for the three months ended June 30, 2007 decreased approximately $34,000 to $85,000 from $119,000 for the three months ended June 30, 2006.The decrease in net income was the result of additional amortization expense of approximately $25,000 as compared to three months ended June 30, 2006. Total revenues for the six months ended June 30, 2007, decreased $54,000 to $392,000 from $446,000 for the six months ended June 30, 2006.Net income, which includes deductions for depreciation, for the six months ended June 30, 2006, decreased $96,000 to $147,000 from $243,000 for the six months ended June 30, 2006.The decrease in total revenue was primarily due to a rent concession of $50,000 in connection with the signing of a lease extension.The decrease in net income was the result of the decrease in revenues and an increase in expenses of approximately $42,000.Amortization expense and repairs and maintenance increased $27,000 and $9,000, respectively, for the six months ended June 30, 2007, as compared to the same period in 2006. 435 Park Court (Lino Lakes, Minnesota) Total revenues for the three months ended June 30, 2007, increased $66,000 to $459,000 from $393,000 for the three months ended June 30, 2006.The increase in net income was primarily the result of $64,000 in retroactive expense recoveries.Net income for the three months ended June 30, 2007, which includes deductions for interest expense and depreciation, increased approximately $51,000 to $92,000, as compared to$41,000 for the three months ended June 30, 2006.The increase in net income was the result of the increase in revenues offset by a $15,000 increase in expenses primarily due to a $9,000 increase in real estate taxes. Total revenues for the six months ended June 30, 2007, increased $68,000 to $854,000 from $786,000 for the six months ended June 30, 2006.The increase in net income was primarily the result of $64,000 in retroactive expense recoveries.Net income, which includes deductions for depreciation, for the six months ended June 30, 2007, increased $99,000 to $125,000 from $26,000 for the six months ended June 30, 2006.The increase in net income was the result of the increase in revenues and a $31,000 decrease in expenses.Interest expense decreased approximately $48,000, offset by increases of $9,000 and $6,000 in real estate taxes and insurance expense, respectively. 10 175 Ambassador Drive (Naperville, Illinois) On November 28, 2006, the Registrant acquired 175 Ambassador Drive, a 331,089 square foot warehouse distribution property located in Naperville, Illinois, for a contract price of $20,800,000 (Please refer to the 8-K filed December 4, 2006 as amended on January 30, 2007 in connection with this transaction).In connection with the acquisition, the registrant assumed a mortgage of $ 7,107,000 which is secured by the property.The entire property is leased by Systemax, Inc. through September 28, 2026. For the three months ended June 30, 2007, total revenue was approximately $364,000.Net income for the three months ended was approximately $71,000 which includes deductions for interest expense of approximately $103,000 and depreciation of approximately $121,000. For the six months ended June 30, 2007, total revenue was approximately $683,000.Net income for the six months ended was approximately $129,000 which includes deductions for interest expense of approximately $207,000 and depreciation of approximately $242,000. 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK AS OF AND FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 None ITEM 4. CONTROLS AND PROCEDURES (a) The Chief Executive Officer and the Principal Accounting & Financial Officer of the general partner of SB Partners have evaluated the disclosure controls and procedures relating to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2007 as filed with the Securities and Exchange Commission and have judged such controls and procedures to be effective. (b) There have been no changes in the Registrant’s internal controls during the quarter ended June 30, 2007 that could significantly affect those controls subsequent to the date of evaluation. PART II – OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K Exhibit 31 – Incorporated herein. Exhibit 32 – Incorporated herein. 12 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SB PARTNERS (Registrant) By: SB PARTNERS REAL ESTATE CORPORATION General Partner Dated: August 10, 2007 By: /s/ David Weiner David Weiner Chief Executive Officer Principal Financial & Accounting Officer Dated: August 10, 2007 By: /s/ George N. Tietjen III George N. Tietjen III Chief Financial Officer & Treasurer 13 Exhibit 31 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT 0F 2002 I, David Weiner, certify that: (1) I have reviewed this quarterly report on Form 10-Q of SB Partners; (2) Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; (3) Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this quarterly report; (4) The Registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Registrant and have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; (b) evaluated the effectiveness of the Registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) disclosed in this quarterly report any change in the Registrant’s internal control over financial reporting that occurred during the Registrant’s most recent fiscal quarter (the Registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting; and (5) The Registrant’s other certifying officer and I have disclosed, based on our most recent evaluation over internal control over financial reporting, to the Registrant’s auditors and the audit committee of the Registrant’s board of directors (or persons performing the equivalent function): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting whichare reasonably likely to adversely affect the Registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant’s internal control over financial reporting. Dated: August 10, 2007 By: /s/ David Weiner David Weiner Chief Executive Officer 14 George N. Tietjen III, certify that: (1) I have reviewed this quarterly report on Form 10-Q of SB Partners; (2) Based on my knowledge, this quarterly report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; (3) Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this quarterly report. (4) The Registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Registrant and have: (a) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this quarterly report is being prepared; (b) evaluated the effectiveness of the Registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c) disclosed in this quarterly report any change in the Registrant’s internal control over financial reporting that occurred during the Registrant’s most recent fiscal quarter (the Registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting; (5) The Registrant’s other certifying officer and I have disclosed, based on our most recent evaluation over internal control over financial reporting, to the Registrant’s auditors and the audit committee of the Registrant’s board of directors (or persons performing the equivalent function): (a) all significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Registrant’s ability to record, process, summarize and report financial information; and (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the Registrant’s internal control over financial reporting. Dated: August 10, 2007 By: Principal Financing & Accounting Officer /s/ George N. Tietjen III George N. Tietjen III Chief Financial Officer & Treasurer 15 Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of SB Partners (the “Partnership”) on Form 10-Q for the period ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof we hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Dated:August 10, 2007 By: /s/ David Weiner David Weiner Chief Executive Officer CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of SB Partners (the “Partnership”) on Form 10-Q for the period ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof we hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Dated:August 10, 2007 By: Principal Financing & Accounting Officer /s/ George N. Tietjen III George N. Tietjen III Chief Financial Officer & Treasurer
